                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        KEITH E. WOODHOUSE,                                Case No. 18-cv-01874-YGR (PR)
                                                          Petitioner,                          ORDER GRANTING RESPONDENT’S
                                   5
                                                                                               MOTION TO DISMISS
                                                   v.
                                   6

                                   7        H. B. ANGLEA, Warden,
                                                          Respondent.
                                   8

                                   9   I.       INTRODUCTION
                                  10            Petitioner Keith E. Woodhouse, a state prisoner, filed a pro se petition for a writ of habeas

                                  11   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2013 conviction of committing 30

                                  12   lewd or lascivious acts on a child under the age of 14 years. See People v. Woodhouse, No.
Northern District of California
 United States District Court




                                  13   H040443, 2016 WL 3126236, *1 (Cal. Ct. App. May 26, 2016).

                                  14            The charged crimes involved nine young girls who attended a school program for which

                                  15   Petitioner was working. See id. The evidence presented to the jury included a videotape of the

                                  16   two-hour interview by San Jose Police Department Detective Erik Martin (in which Petitioner

                                  17   made multiple admissions) as well as an apology letter written by Petitioner. See id.

                                  18            The trial court sentenced Petitioner to a total term of thirty years to life in state prison. See

                                  19   id.

                                  20            The Court issued an Order to Show Cause directing Respondent to answer the instant

                                  21   petition. Dkt. 5. Respondent now moves to dismiss the petition on the basis that the claim

                                  22   Petitioner raised in the petition was not fairly presented to the California Supreme Court and

                                  23   therefore is unexhausted. Dkt. 10. Petitioner has filed an opposition to the motion, and

                                  24   Respondent has filed a reply. Dkts. 11, 12.

                                  25            For the reasons discussed below, the Court hereby GRANTS Respondent’s motion to

                                  26   dismiss and DISMISSES the petition without prejudice to Petitioner’s returning to federal court

                                  27   after exhausting his state court remedies.

                                  28
                                       II.    DISCUSSION
                                   1
                                              A.      Applicable Law on Exhaustion of State Judicial Remedies
                                   2
                                              An application for a federal writ of habeas corpus filed by a prisoner who is in state
                                   3
                                       custody pursuant to a judgment of a state court may not be granted unless the prisoner has first
                                   4
                                       exhausted state judicial remedies, either by way of a direct appeal or in collateral proceedings, by
                                   5
                                       presenting the highest state court available with a fair opportunity to rule on the merits of each and
                                   6
                                       every issue he or she seeks to raise in federal court. See 28 U.S.C. § 2254(b), (c); Granberry v.
                                   7
                                       Greer, 481 U.S. 129, 133-34 (1987). The petitioner has the burden of pleading exhaustion in his
                                   8
                                       or her habeas petition. See Cartwright v. Cupp, 650 F.2d 1103, 1104 (9th Cir. 1981).
                                   9
                                              The exhaustion requirement is satisfied only if the federal claim (1) has been “fairly
                                  10
                                       presented” to the state courts, Picard v. Connor, 404 U.S. 270, 275 (1971) (citations omitted); and
                                  11
                                       (2) no state remedy remains available, see Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996). If
                                  12
Northern District of California




                                       available state remedies have not been exhausted as to all claims, the district court must dismiss
 United States District Court




                                  13
                                       the petition. Duckworth v. Serrano, 454 U.S. 1, 3-5 (1981). Before a petitioner may challenge
                                  14
                                       either the fact or length of his confinement in a habeas petition in this Court, he must present to
                                  15
                                       the California Supreme Court any claims he wishes to raise in this court. See Rose v. Lundy, 455
                                  16
                                       U.S. 509, 522 (1982) (holding every claim raised in federal habeas petition must be exhausted). If
                                  17
                                       available state remedies have not been exhausted as to all claims, the district court must dismiss
                                  18
                                       the petition. See id. at 510; Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988).
                                  19
                                              As a general rule, a petitioner satisfies the exhaustion requirement by fairly presenting the
                                  20
                                       federal claim to the appropriate state courts in the manner required by the state courts, thereby
                                  21
                                       affording the state courts a meaningful opportunity to consider allegations of legal error. Casey v.
                                  22
                                       Moore, 386 F.3d 896, 915-16 (9th Cir. 2004), cert. denied, 545 U.S. 1146 (2005). A claim is
                                  23
                                       “fairly presented” only if the petitioner either referenced specific provisions of the federal
                                  24
                                       constitution or federal statutes, or cited to federal or state case law analyzing the federal issue.
                                  25
                                       Peterson v. Lampert, 319 F.3d 1153, 1158 (9th Cir. 2003) (en banc).
                                  26
                                              B.      Background
                                  27
                                              The record shows that on direct appeal, Petitioner raised the following claims in the
                                  28
                                                                                          2
                                   1   California Court of Appeal: (1) the trial court erroneously denied his motion to exclude his

                                   2   statements made during police questioning because he did not knowingly, voluntarily, and

                                   3   intelligently waive his Miranda1 rights; (2) the trial court erred by admitting evidence pursuant to

                                   4   California Evidence Code § 1108; and (3) cumulative error. Woodhouse, 2016 WL 3126236, *1.

                                   5   On May 26, 2016, the state appellate court affirmed the judgment. Id., at *13.

                                   6          On March 27, 2012, Petitioner filed a petition for review in the California Supreme Court.

                                   7   See Resp’t Ex. B; Dkt. 10-1 at 29-58.2 In that petition, out of the three claims he raised in his state

                                   8   appellate court, Petitioner only raised his claim that the trial court erroneously denied his motion

                                   9   to exclude his statements made during police questioning because he did not knowingly,

                                  10   voluntarily, and intelligently waive his Miranda rights. Id. On August 10, 2016, the state

                                  11   supreme court denied the petition for review. See Resp’t Ex. C; Dkt. 10-1 at 63.

                                  12          In 2017, Petitioner filed a state habeas petition in the Santa Clara County Superior Court,
Northern District of California
 United States District Court




                                  13   alleging two claims: (1) the prosecution suppressed evidence favorable to the defense in violation

                                  14   of Brady v. Maryland, 373 U.S. 83 (1963); and (2) the trial court erred by admitting evidence

                                  15   pursuant to California Evidence Code § 1108. Dkt. 10-1 at 81-84. On August 24, 2017, the state

                                  16   superior court denied the petition. Id. at 4. Petitioner raised the same claims in the state appellate

                                  17   and supreme courts, which denied the state habeas petitions on October 13, 2017 and January 17,

                                  18   2018, respectively. Dkt. 10-1 at 86, 88.

                                  19          On March 27, 2018, Petitioner filed this instant federal petition, alleging only one claim as

                                  20   follows: “Petitioner was denied his right to terminate a police interrogation and opt for an

                                  21   attorney’s presence.” Dkt. 1 at 5. In essence, Petitioner is claiming that the trial court erred in

                                  22   admitting statements he made during the interrogation, which occurred after Petitioner stated,

                                  23   “[a]m I gonna need like a lawyer,” an alleged invocation of his right to counsel, and in violation of

                                  24   Miranda. See id. at 6-8. Attached to the petition is the transcript of Petitioner’s January 26, 2011

                                  25   interview, which includes the following portion of the interview during which he asked Detective

                                  26
                                              1
                                  27              Miranda v. Arizona, 384 U.S. 436 (1966).
                                              2
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                                                         3
                                   1   Martin if he was going to need an attorney after being asked about his interactions with the alleged

                                   2   victims and after he had already made multiple admissions:

                                   3                  MARTIN                What else happens?
                                   4                  WOODHOUSE             Ah, I just don’t see it happenin’. Am I gonna
                                                                            need like a lawyer?
                                   5
                                                      MARTIN                I’m just the fact finder. You’ve got to make
                                   6                                        your own decisions. You know what I mean?
                                   7                  WOODHOUSE             Right.
                                   8                  MARTIN                My – my job is to – to figure out. You know
                                                                            it’s kind of weird. Ah, you’ve got those guys
                                   9                                        that go out and hunt and fish for a living.
                                  10                  WOODHOUSE             Mm-hm.
                                  11                  MARTIN                Ah, that’s their job. They go out and hunt and
                                                                            fish. If they were gonna ask you, hey, do I need
                                  12                                        a fishing rod, the answer’s probably easy to
Northern District of California
 United States District Court




                                                                            say, yeah. But you need to make your own
                                  13                                        decisions. . . . .
                                  14   Dkt. 1, Ex. B (Clerk’s Transcript); CT 1122. The record shows that Detective Martin then

                                  15   continued to ask Petitioner questions about his interactions with the alleged victims, during which

                                  16   Petitioner made more admissions. See Dkt. 1, Ex. B; see also Resp’t Ex. F; Dkt. 10-1 at 158-182;

                                  17   CT 1122-1146. Afterwards, Petitioner wrote an apology letter. See Woodhouse, 2016 WL

                                  18   3126236, *1. Petitioner claims that Detective Martin “utilized coercion to pressure [Petitioner]

                                  19   into writing a confession to acts beyond the scope of the probable cause [Detective Martin]

                                  20   previously obtained.” Dkt. 1 at 8. Petitioner, who claims to have not had any prior criminal

                                  21   record, alleges that Detective Martin “convinced [Petitioner] into writing out a confession to much

                                  22   more serious felonies despite Petitioner exclaiming his need for a lawyer and [Detective] Martin’s

                                  23   deliberate confusing response to such requests with a fishing expedition example – instead of the

                                  24   lawful procedure to cease and end questions.” Id. at 7.

                                  25          C.      Analysis
                                  26          In the instant motion to dismiss, Respondent argues that Petitioner’s claim in the instant

                                  27   petition—that his statements made to the police after he invoked his right to counsel should have

                                  28   been suppressed—is based on a legal theory and a factual basis that were not fairly presented to
                                                                                        4
                                   1   the California Supreme Court. Dkt. 10 at 2-6. Specifically, Respondent argues as follows:

                                   2                  Petitioner’s argument before the California Supreme Court was that
                                                      the detective who conducted the interrogation, made comments at the
                                   3                  time he gave petitioner his Miranda warnings, that allegedly vitiated
                                                      those warnings. The argument petitioner raises now is based on
                                   4                  matters occurring almost 70 transcript pages later in the questioning
                                                      and involves an analysis of whether petitioner clearly invoked his
                                   5                  right to counsel after having agreed to speak to the detective.
                                   6   Id. at 2 (footnote omitted).

                                   7          As mentioned above, when interpreting a petitioner’s claims for relief, the Court must be

                                   8   mindful of the exhaustion requirement under AEDPA. See 28 U.S.C. § 2254(b), (c); Rose, 455

                                   9   U.S. at 515-16. The Supreme Court has explained that:

                                  10                  28 U.S.C. § 2254 requires a federal habeas petitioner to provide the
                                                      state courts with a “fair opportunity” to apply controlling legal
                                  11                  principles to the facts bearing upon his constitutional claim. It is not
                                                      enough that all the facts necessary to support the federal claim were
                                  12                  before the state courts, or that a somewhat similar state-law claim was
Northern District of California




                                                      made. In addition, the habeas petitioner must have “fairly presented”
 United States District Court




                                  13                  to the state courts the “substance” of his federal habeas corpus claim.
                                  14   Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curium) (citations omitted).

                                  15          “[M]ere similarity of claims is insufficient to exhaust.” Duncan v. Henry, 513 U.S. 364,

                                  16   366 (1995). Constitutional claims are not fairly presented to the state courts and therefore are not

                                  17   exhausted if, for example, the claims in the federal petition and those presented to the state courts

                                  18   (1) arose under different federal constitutional provisions (including different clauses in the same

                                  19   constitutional amendment, e.g., the due process and equal protection clauses of the Fourteenth

                                  20   Amendment), see Brown v. Cuyler, 669 F.2d 155, 159 (3d Cir. 1982), (2) arose under the same

                                  21   constitutional provision but are logically distinct or are based on different and unrelated lines of

                                  22   precedent, see Anderson v. Harless, 459 U.S. 4, 6 (1982); or (3) one claim relied on state law

                                  23   while the other relied on federal law, even if the state and federal provisions and standards are

                                  24   similar, see Peterson, 319 F.3d at 1159-61.

                                  25          Here, Respondent argues that the claims Petitioner asserted in his state and federal

                                  26   petitions are logically distinct from each other such that the state supreme court did not have an

                                  27   opportunity to address the claim presented in the federal petition. See Dkt. 10 at 2-6. Thus, it

                                  28   seems that out of the three examples above showing how to determine whether federal claims have
                                                                                          5
                                   1   been fairly presented to the state courts, Respondent has focused on the second one, i.e., that the

                                   2   claim presented in the instant petition and those presented to the state courts arose under the same

                                   3   constitutional provision but are logically distinct. See id. at 5-6 (citing Anderson, 459 U.S. at 6

                                   4   (“It is not enough that all the facts necessary to support the federal claim were before the state

                                   5   courts, or that a somewhat similar state-law claim was made.”)). Specifically, Respondent argues

                                   6   as follows:

                                   7                  The argument petitioner raised to the California Supreme Court was
                                                      directed to whether the detective’s comments at the beginning of the
                                   8                  interview vitiated the Miranda warnings. That issue is not only
                                                      different from the one he raises here, but it also involves a different
                                   9                  portion of the interview. Moreover, the issue petitioner raises here
                                                      requires an analysis of whether petitioner unambiguously invoked his
                                  10                  right to counsel after having waived his Miranda rights. See, e.g.,
                                                      Ber[g]huis v. Thompkins, 560 U.S. 370, 385 (2010); Davis v. United
                                  11                  States, 512 U.S. 452, 459-461 (1994). That is not the analysis that
                                                      applies to whether the initial comments vitiate the Miranda warnings.
                                  12
Northern District of California




                                       Id. at 6 (brackets added).
 United States District Court




                                  13
                                              The Court agrees with Respondent that the factual basis for the claim and legal theory
                                  14
                                       Petitioner raises in his federal petition were not fairly presented to the California Supreme Court.
                                  15
                                       The Court notes that Petitioner filed a state habeas petition in the California Supreme Court, in
                                  16
                                       which he argued that the prosecution had failed to disclose evidence and that the trial court erred
                                  17
                                       by admitting evidence pursuant to California Evidence Code § 1108, but he did not raise any issue
                                  18
                                       pertaining to the admission of his statements. See Resp’t Ex. D; Dkt. 10-1 at 67-68. As shown
                                  19
                                       above, Petitioner raised a Miranda claim on direct appeal relating to the trial court erroneously
                                  20
                                       admitting his statements made during police questioning because he did not knowingly,
                                  21
                                       voluntarily, and intelligently waive his Miranda rights. See Resp’t Exs. A, B; Woodhouse, 2016
                                  22
                                       WL 3126236, *6-10; Dkt. 10-1 at 33-34. Specifically, in his petition for review, Petitioner
                                  23
                                       claimed that the state appellate court rejected his argument that Detective Martin
                                  24
                                                      expressly, consciously and deliberately minimized the importance of
                                  25                  the Miranda rights that he had just provided to [Petitioner] in the
                                                      following ways: (1) by telling [Petitioner] that his Miranda rights
                                  26                  were no “big deal,” (2) by agreeing with [Petitioner’s] view that
                                                      Miranda advisements only apply to individuals under arrest and then
                                  27                  reminding [Petitioner] that he had not been arrested, and (3) by telling
                                                      [Petitioner] a bizarre and inapt story about a scenario when Miranda
                                  28                  advisements are applicable.
                                                                                          6
                                   1   Dkt. 10-1 at 33-34. This argument was based on a colloquy during the beginning of the interview

                                   2   in which Detective Martin responded to Petitioner’s belief that Miranda rights are given when one

                                   3   is arrested, by describing a Hollywood portrayal of an arrest after a chase.3 See Woodhouse, 2016

                                   4   WL 3126236, *8. Meanwhile, in the instant petition, Petitioner argues that he was “denied his

                                   5   right to terminate a police interrogation and opt for an attorney’s presence.” Dkt. 1 at 5-7. While

                                   6   this claim also involves an alleged Miranda violation, it seems that Petitioner is arguing that the

                                   7   trial court erred in admitting the statements made during the interrogation which occurred after

                                   8   Petitioner allegedly invoked his right to counsel by stating, “Am I gonna need like a lawyer?” See

                                   9   id. Such a claim is “logically distinct” from the Miranda claim Petitioner raised on direct appeal.

                                  10   See Anderson, 459 U.S. at 6. The Court notes that Petitioner did not base his argument on direct

                                  11   appeal on the same theory he raised in the instant petition—that he sought to terminate the

                                  12   interview by invoking his right to an attorney. More importantly, the statement at issue in his
Northern District of California
 United States District Court




                                  13   claim in the instant petition (“Am I gonna need like a lawyer?”) was made in the middle of the

                                  14
                                              3
                                  15           The state appellate court included the following background relating to his Miranda
                                       claim on direct appeal:
                                  16
                                                      At the beginning of the interview at the police department, Detective
                                  17                  Martin gave complete Miranda warnings to defendant. After each
                                                      Miranda advisement, the detective asked defendant whether he
                                  18                  understood; defendant responded yes each time. After giving the
                                                      Miranda warnings, Detective Martin indicated that the advisements
                                  19                  would protect both of them, and he said in part, “I just want to make
                                                      sure you understand your rights. Okay? Not a big deal . . . .”
                                  20                  Defendant stated, “Well usually the Miranda’s read for arrested
                                                      [sic].” The detective asked, “Have you been arrested?” Defendant
                                  21                  replied no.

                                  22                  Detective Martin indicated that the Hollywood version was not
                                                      accurate. He stated: “Hollywood basically . . . they pull somebody
                                  23                  over. The guy takes off runnin’. He jumps over a fence.” The
                                                      detective continued: “They jump over the fence. They send their dogs
                                  24                  at ’em. And while they’re beating’ on him they’re reading him his
                                                      rights . . . . [T]hat’s Hollywood’s version . . . . [M]y version is . . . I
                                  25                  need to ask you some questions. And . . . I need to make sure that you
                                                      understand your constitutional rights.” Defendant said, “Right.” The
                                  26                  detective said, “. . . right? Okay?” Defendant replied, “Yes,
                                                      understand, yes.” Defendant said, “Good. Okay. I’m really nervous.”
                                  27                  Detective Martin said, “Oh I’m sorry. Am I makin’ you nervous?”
                                                      Defendant replied no.
                                  28
                                       Woodhouse, 2016 WL 3126236, *8 (footnote omitted); see also CT 1054-1056.
                                                                                  7
                                   1   interview (i.e., almost 70 pages after the start of the transcript of the interview) and after Petitioner

                                   2   had already made multiple admissions. See CT 1122. In contrast, the factual basis for the

                                   3   Miranda claim presented to the California Supreme Court on direct appeal involved statements

                                   4   made at the beginning of the interview, during which Petitioner claimed Detective Martin

                                   5   minimized the importance of Miranda rights. See CT 1054-1056. In his petition for review,

                                   6   Petitioner focused on arguing that his statements inadmissible because his implied waiver of his

                                   7   Miranda rights was not knowing, intelligent, and voluntary. See Resp’t Ex. B. Specifically,

                                   8   Petitioner requested review to be granted by the California Supreme Court “to settle the important

                                   9   question of law of whether a police procedure that is intended to minimize and trivialize the

                                  10   importance of Miranda warnings and their application to the individual being questions can ever

                                  11   be constitutional . . . .” See id.; Dkt. 10-1 at 37-38. Petitioner did not argue in the petition for

                                  12   review that his statements were inadmissible because he made an unambiguous invocation of his
Northern District of California
 United States District Court




                                  13   right to counsel. See Ex. B. Under these circumstances, it cannot be said that Petitioner provided

                                  14   the California Supreme Court with a fair opportunity to apply controlling legal principles to the

                                  15   facts bearing upon his federal claim. See Anderson, 459 U.S. at 6; see also Shumway v. Payne,

                                  16   223 F.3d 982, 987-88 (9th Cir 2000) (federal claim not fairly presented to state courts if claim in

                                  17   federal petition and claim presented to state courts arose under same constitutional provision but

                                  18   are logically distinct or are based on different and unrelated lines of precedent). As mentioned

                                  19   above, mere similarity of claims is not enough. See Duncan, 513 U.S. at 366.

                                  20            Accordingly, the sole Miranda claim in the instant petition is unexhausted because it was

                                  21   not considered on the merits by the California Supreme Court and thus it was not “fairly

                                  22   presented” to the state courts. Picard, 404 U.S. at 275. As such, Petitioner has not yet “reach[ed]

                                  23   the point where he has no state remedies available to him.” Peterson, 319 F.3d at 1156.

                                  24   Therefore, the Court GRANTS Respondent’s motion to dismiss the petition as unexhausted. Dkt.

                                  25   10. The petition is DISMISSED without prejudice to refiling after Petitioner exhausts available

                                  26   state court remedies by fairly presenting his claim in a habeas petition to the California Supreme

                                  27   Court.

                                  28
                                                                                           8
                                       III.   CONCLUSION
                                   1
                                              For the reasons stated above, Respondent’s motion to dismiss is GRANTED. Dkt. 10.
                                   2
                                       The instant petition is DISMISSED for failure to exhaust state court remedies. See Rose, 455 U.S.
                                   3
                                       at 510. This dismissal is without prejudice to Petitioner’s returning to federal court after
                                   4
                                       exhausting his state court remedies.
                                   5
                                              The Clerk of the Court shall terminate all pending motions and close the file.
                                   6
                                              This Order terminates Docket No. 10.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: January 22, 2019
                                   9

                                  10

                                  11                                                         YVONNE GONZALEZ ROGERS
                                                                                             United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
